DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2021 has been entered.

Response to Amendment
Applicant's amendment filed on 22 April 2021 has been entered. Claim 1 has been amended. Claims 8 and 18 have been cancelled. No claims have been added. Claims 1-7, 9-17, and 19-21 are still pending in this application, with claim 1 being independent.

Claim Objections
Claims 1, 3, and 17 are objected to because of the following informalities:
In claim 1, line 3, “…at least part of internal faces…,” should read: --… at least part of the 
In claim 1, line 8, “…an opening surrounded by a rim and…,” should read: --… the opening surrounded by a rim and…--.
In claim 3, lines 1-2, “…all of external faces…,” should read: --…all of the external faces…--.
In claim 17, line 7, “…an opening…,” should read: --…the opening…--.
In claim 17, line 8, “…an opening in the lighting module…,” should read: --…the exit opening in the lighting module…--.
In claim 17, line 9, “…light source exits…,” should read: --…light source exits the reflector…--.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (US 6,458,428 B2), in view of Yamamoto (US 2009/0225563 A1), and Iwasaki et al. (US 2013/0039085 A1, herein referred to as: Iwasaki).
Regarding claim 1, Inaba teaches or suggests (Figs. 1-7, col. 7, lines 34-59) a reflector device (10) for a lighting module of a motor vehicle (Fig. 7), the device comprising a housing (the body of 10) made of plastic (col. 7, lines 34-59, element 2, and col. 5, lines 2-3), at least part of the internal faces of the housing being metallized to reflect light received (the internal layer 401a metalized on internal faces of the housing formed by 10 shown in Fig. 7), the housing comprising, on an external face of one of its walls (an external surface of 102 of reflector device 10, having 401b thereon, Fig. 6), a receiver (the recessed portion of 10 receiving the lamp 13, as shown in Fig. 7) to house a support (the base of the light source, as shown in Fig. 7) comprising at least one light source (13), said one of its walls comprising an opening which leads to an inside of the housing (an opening within the recess shown in Fig. 7 through which 13 passes) and which allows light emitted by the at least one light source to propagate toward the inside of the housing (said opening allows the at least one light source 13 to be inserted into the chamber thus allowing the light emitted by the at least one light source to propagate toward the inside of the housing portions 401a), the opening (the opening through which the lamp passes, as shown in Fig. 7) surrounded by a rim (a rim defined by the opening through which 13 passes, as shown in Fig. 7) to which the support (said lamp base) comprising the at least one light source (13) is attached (as shown in Fig. 7), an exit opening (the opening of reflector 10 through which light exits toward 8) in the housing (10) through which light emitted by the at least one light source (13) exits the reflector device (light traveling through said exit opening exits the reflector device through said exit opening, as shown by the arrangement in Fig. 7), wherein at least part of the housing (10) on the external face of the housing is metallized (401b) to define a contact zone that allows the metallized part to make electrical contact (col. 7, lines 49-59).  
Inaba does not explicitly teach or suggest that said contact zone is part of the receiver.
Yamamoto teaches or suggest (Figs. 1-2) a contact zone (60, paragraph [0086]) formed in receiver (i.e. reception means of 45, as shown in Figs. 1-2).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Inaba and incorporated the teachings of at least part of the receiver on the external face of the housing is metallized so as to define a contact zone that allows the metallized part to make electrical contact, such as taught or suggested by Yamamoto, in order to reduce the complexity of assembling the device (i.e. by providing a configuration which can electrically ground the lamp and reflector body with a single connector arrangement).
The combined teachings of Inaba and Yamamoto teach or suggest all of the elements of the claimed invention, except for the opening to which the support comprising the at least one light source is attached is perpendicular to the exit opening in the housing through which the light emitted by the at least one light source exits the reflector device.
Iwasaki teaches or suggests (Figs. 1-2) an opening (the opening within 30, 31) to which the support comprising the at least one light source (21, 23) is attached is surrounded by a rim (30, 31) and perpendicular to an exit opening in the housing through which the light emitted by the at least one light source exits the reflector device (i.e. the an exit opening perpendicular to the “O” axis shown in Fig. 2, into and out of the page, between 22A and 22C).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Inaba and 
Regarding claim 2, Inaba teaches or suggests (Figs. 1-7, col. 7, lines 34-59) the receiver includes a cavity in the external face of the one of said walls of the housing (i.e. the cavity receiving the lamp body supporting and powering 13, as shown in Fig. 7), a bottom of the cavity comprising said opening (through which 13 passes, as shown in Fig. 7).  
Regarding claim 3, Inaba teaches or suggests (Figs. 1-7, col. 7, lines 34-59) all of external faces of the housing are metallized (i.e. all of the internal and external faces of 10 are metalized via 401a and 401b, col. 6, lines 9-18).  
Regarding claim 4, Inaba teaches or suggests (Figs. 1-7, col. 7, lines 34-59) the metallization of the external face comprises a layer of aluminum (col. 6, lines 9-18).  
Regarding claim 5, Inaba teaches or suggests (Figs. 1-7, col. 7, lines 34-59) a lighting module for lighting and/or signaling of a motor vehicle (Fig. 7), a reflector device (10), wherein the reflector device is according to claim 1 (as modified in the rejection of claim 1outlined  above), the receiver of the housing (the recessed region of 10) is configured to house said support (said receiver of Inaba at least partially houses said support, as shown in Fig. 7).
 Inaba does not teach or suggest that the contact zone being connected to ground (i.e. a contact zone of the receiver).
Yamamoto teaches or suggest (Figs. 1-2) a contact zone (60, paragraph [0086]) formed in receiver (i.e. reception means of 45, as shown in Figs. 1-2) and connected to ground (paragraphs [0086]-[0087]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Inaba and incorporated the teachings of the contact zone being connected to ground, such as taught or suggested by Yamamoto, in order to reduce the complexity of assembling the device (i.e. by providing a configuration which can electrically ground the lamp and reflector body with a single connector arrangement).
The combined teachings of Inaba and Yamamoto teach or suggest all of the elements of the claimed invention, except for the light emitted by the at least one light source is allowed to propagate through said opening.
Iwasaki teaches or suggests (Figs. 2-3) the light emitted by the at least one light source (21, 23) is allowed to propagate through said opening (through the opening there above between the top of 30 and the top of 31, as shown in Fig. 2).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Inaba and incorporated the teachings of the light emitted by the at least one light source is allowed to propagate through said opening, such as taught or suggested by Iwasaki, in order to reduce the size of the device (i.e. by providing a folded optical configuration to condense, shape, and otherwise direct the light from the headlamp in the desired manner).
Regarding claim 9, Inaba does not teach or suggest that the module further comprises a heat sink to allow removal of heat produced by the at least one light source or by the electrical power control circuit.  
Yamamoto teaches or suggests (Fig. 2) a heat sink (53) to allow removal of heat produced by the at least one light source or by the electrical power control circuit (53, being formed as a metallic cover, paragraph [0056], will reasonably dissipate heat from at least the light source 23, and thus allow removal of heat produced by the at least one light source or by the electrical power control circuit. Thus, 53 forms a heat sink to allow removal of heat produced by the at least one light source or by the electrical power control circuit).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Inaba and incorporated the teachings of a heat sink to allow removal of heat produced by the at least one light source or by the electrical power control circuit, such as taught or suggested by Yamamoto, in order to improve the efficiency of the device.  (Additionally or alternatively, the Examiner notes that Iwasaki also teaches the above-recited features of claim 9, element 23 in Fig. 2 of Iwasaki).
Regarding claim 10, Inaba does not teach that the at least one light source is arranged on the heat sink.  
Yamamoto teaches or suggests (Fig. 2) the at least one light source (23) is arranged on the heat sink (via 50, as shown in Fig. 2).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Inaba and incorporated the teachings of the at least one light source is arranged on the heat sink, such as 
Regarding claims 11 and 19, Inaba does not teach that the contact zone is electrically connected to the heat sink, which is connected to ground.  
Yamamoto teaches or suggests (Fig. 2) the contact zone is electrically connected to the heat sink, which is connected to ground (said contact zone 60, paragraph [0086], is electrically connected to heat sink 53 and reception means of 45, all of which are connected to ground, paragraphs [0086]-[0087]).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Inaba and incorporated the teachings of the contact zone is electrically connected to the heat sink, which is connected to ground, such as taught or suggested by Yamamoto, in order to reduce the complexity of assembling the device (i.e. by providing a configuration which can electrically ground the lamp and reflector body with a single connector arrangement).
Claim 12, Inaba teaches or suggests (Figs. 1-7, col. 7, lines 34-59) the contact zone is electrically connected to an element of the control circuit (i.e. via 20, E), which is connected to ground (col. 7, lines 6-11).  
Regarding claim 14, Inaba teaches or suggests (Figs. 1-7, col. 7, lines 34-59) all of external faces of the housing are metallized (i.e. all of the faces of 10 are metalized via 401a and 401b, also see col. 6, lines 9-18).
Regarding claim 15, Inaba teaches or suggests (Figs. 1-7, col. 7, lines 34-59) the metallization of the external face comprises a layer of aluminum (col. 6, lines 9-18). 
Regarding claim 16, Inaba teaches or suggests (Figs. 1-7, col. 7, lines 34-59) the metallization of the external face comprises a layer of aluminum (col. 6, lines 9-18).
Regarding claim 17, Inaba teaches or suggests (Figs. 1-7, col. 7, lines 34-59) a lighting module for the lighting and/or signaling of a motor vehicle (Fig. 7), comprising a reflector device (10), wherein the reflector device is according to claim 2 (i.e. the reflector device of Inaba, as modified by Yamamoto and Iwasaki in the rejection of claim 2 outlined above), the receiver of the housing (the recessed region of 10) being configured to house said support (said receiver at least partially houses said support, as shown in Fig. 7).
Inaba does not teach or suggest that the contact zone being connected to ground (i.e. a contact zone of the receiver).
Yamamoto teaches or suggest (Figs. 1-2) a contact zone (60, paragraph [0086]) formed in receiver (i.e. reception means of 45, as shown in Figs. 1-2) and connected to ground (paragraphs [0086]-[0087]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Inaba and incorporated the teachings of the contact zone being connected to ground, such as taught or suggested by Yamamoto, in order to reduce the complexity of assembling the device (i.e. by providing a configuration which can electrically ground the lamp and reflector body with a single connector arrangement).
The combined teachings of Inaba and Yamamoto teach or suggest all of the elements of the claimed invention, except for the light emitted by the at least one light source is allowed to propagate through said opening, and said opening to which the support including the at least one 
Iwasaki teaches or suggests (Figs. 2-3) the light emitted by the at least one light source (21, 23) is allowed to propagate through said opening (through the opening there above between the top of 30 and the top of 31, as shown in Fig. 2), and said opening to which the support including the at least one light source is attached to the receiver is perpendicular to the exit opening in the lighting module through which the light emitted by the at least one light source exits (as shown in Figs. 2-3).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Inaba and incorporated the teachings of the light emitted by the at least one light source is allowed to propagate through said opening, and said opening to which the support including the at least one light source is attached to the receiver is perpendicular to an exit opening in the lighting module through which the light emitted by the at least one light source exits, such as taught or suggested by Iwasaki, in order to reduce the size of the device (i.e. by providing a folded optical configuration to condense, shape, and otherwise direct the light from the headlamp in the desired manner).

Claims 6, 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba, in view of Yamamoto, and Iwasaki, as applied to claim 5 above, and further in view of Catalano et al. (US 2005/0225985 A1, herein referred to as: Catalano).
Regarding claim 6, Inaba teaches or suggests (Figs. 1-7, col. 7, lines 34-59) the at least one light source (13) being arranged on a first face of the support (light source 13 is on a first 
Neither Inaba, Yamamoto, nor Iwasaki explicitly teach or suggest that said support is a printed board.
Catalano teaches or suggests (Fig. 1) the support (4, 6) is a printed board (i.e. portion 4 of said support is a printed circuit board, paragraph [0029]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Inaba and incorporated the teachings of said support is a printed board, such as taught or suggested by Catalano, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing a support which provides efficient, reliable power to the light source.
Regarding claim 7, neither Inaba, Yamamoto, nor Iwasaki, explicitly teach or suggest that the printed board comprises on its second face at least one electronic component to control and power the at least one light source.  
Catalano teaches or suggests (Fig. 1) the printed board (4) comprises on its second face (i.e. a face opposite to the face upon which the light source 3 is mounted) at least one electronic component (15, 17) for controlling and powering the at least one light source (paragraph [0043]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Inaba and incorporated the teachings of the printed board comprises on its second face at least one electronic component for controlling and powering the at least one light source, such as taught or suggested by Catalano, in order to reduce the size or space occupied by the components of the device (i.e. by arranging the electronic component for controlling and powering the at least one light source on an opposite side of the printed board), and/or reduce the complexity of assembling the device (i.e. by providing a configuration in which the light source and electronic component can be placed in a single step).
Claim 13, neither Inaba, Yamamoto, nor Iwasaki explicitly teach teaches or suggests that the at least one light source includes at least one light emitting diode (LED).  
Catalano teaches or suggests (Fig. 1) the light source (3) is a light emitting diode (paragraph [0041]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Inaba and incorporated the teachings of the at least one light source includes at least one light emitting 
Claim 20, Inaba teaches or suggests (Figs. 1-7, col. 7, lines 34-59) the contact zone is electrically connected to an element of the control circuit (i.e. via 20, E), which is connected to ground (col. 7, lines 6-11).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba, in view of Yamamoto, and Iwasaki, as applied to claim 1 above, and in further view of Wittenberg et al. (DE 102009023268 A1, herein referred to as: Wittenberg. Reference herein will be made to the machine translation of the Wittenberg reference retrieved from Espacenet. Please reference form PTO-892 mailed 16 July 2020).
Regarding claim 21, the combined teachings of Inaba, Yamamoto, and Iwasaki teach or suggest all of the elements of the claimed invention, except for the receiver includes indexing studs to align the support comprising the at least one light source relative to the housing in order to orient the at least one light source in a direction that allows the light emitted by the at least one light source to propagate through the exit opening.
Wittenberg teaches or suggests (Figs. 1a-1c) the receiver (i.e. a receiver formed in the outer bottom surface of the reflector 2, as shown in Fig. 1c) includes indexing studs (40, mislabeled 4 in Fig. 1c, see page 13, indent 539) to align the support comprising the at least one light source relative to the housing in order to orient the at least one light source in a direction that allows the light emitted by the at least one light source to propagate through the exit opening (as shown in Figs. 1a-1c, and as described on page 13, indent 539).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Inaba and incorporated the teachings of the receiver includes indexing studs to align the support comprising the at least one light source relative to the housing in order to orient the at least one light source in a direction that allows the light emitted by the at least one light source to propagate through the exit opening, such as taught or suggested by Wittenberg, in order to reduce the complexity of assembling the device (i.e. by providing a feature to simplify the alignment of the reflector).

Response to Arguments
Applicant's arguments filed 22 April 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that neither Inaba, Yamamoto, nor Iwasaki teach or suggest: “…the opening surrounded by a rim and to which the support comprising the at least one light source is attached…,” pages 7-8 of the above-cited remarks, the Examiner respectfully disagrees. As outlined in the rejection above, the device of Inaba teaches or suggests (Fig. 7) the opening (i.e. the opening through which 13 extends and enters 10) surrounded by a rim (the rim to which said support supporting 13 is attached, as shown in Fig. 7) and to which the support comprising the at least one light source is attached (as shown in Fig. 7). Additionally or alternatively, the Examiner notes that the above-cited feature is taught or suggested by element 45 in Fig. 3 of the Yamamoto reference, as well as in Figs. 2-3, element 30, of Iwasaki (i.e. for which the support comprising the light source must, at least, be indirectly attached to the rim). Therefore, the combined teachings of Inaba, Yamamoto, nor Iwasaki reasonably teach or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









































































Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN J CATTANACH/Examiner, Art Unit 2875